ORDER
PER CURIAM:
AND NOW, this 23rd day of March, 2000, Hardge Davis, Jr., having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated October 6, 1999; the said Hardge Davis, Jr., having been directed on January 13, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Hardge Davis, Jr., is suspended from the practice of law in this Commonwealth for a period of three *165months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.